DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamakawa et al. (U.S. Patent Application Publication 2015/0054456, hereafter Yamakawa).
Claims 1 and 7: Yamakawa teaches a wireless power transmission device (Figure 1) comprising: 
a power transmitter (Vehicle charging equipment side) configured to wirelessly transmit power to a power reception device (Vehicle-side system); 

a loss detector configured to detect power loss (Figure 9); and 
a controller configured to control output power from the inverter (150), the controller being configured to carry out power control for converging magnitude of the output power to target power ([0004]), and frequency control for converging a frequency of the output power to an optimal frequency at which power loss detected by the loss detector is minimized ([0004]), 
the controller being configured to 
	determine, in the power control and the frequency control, whether the magnitude of the output power has converged to the target power (S106), and whether the frequency of the output power has converged to the optimal frequency ([0054], Figure 9),
stop the frequency control for a prescribed second period when the magnitude of the output power does not converge to the target power and a frequency of the output power does not converge to the optimal frequency in the power control and the frequency control carried out for a prescribed first period (S106, S107; Figure 7 where the frequency is not changed during these steps), and control the inverter to output a prescribed reference frequency after the frequency control is stopped ([0037] and [0038], where the reference frequency is the adjusted frequency at step S106 stored in control unit 150), and perform only the power control for a prescribed second period (S106, S107 where the 
determine that a condition for the frequency control is inappropriate when magnitude of the output power has converged to the target power after lapse of the second period (S105, S108 where the process is ended and the frequency is not controlled), and 
determine that a condition for the power control is inappropriate when magnitude of the output power does not converge to the target power after the lapse of the prescribed second period (S106 where the output power does not equal the target output power).
It is noted that claim 7 recites the limitations of claim 1 with the additional limitations of a power transmission device and a power reception device configured to wirelessly receive power from the power transmission device (Figures 2 and 6) and is rejected on the grounds above.

Claim 2: Yamakawa further teaches that the controller is configured, in the power control and the frequency control carried out for the prescribed first period, to determine that the condition for the frequency control is inappropriate when the magnitude of the output power has converged to the target power in the power control and the frequency of the output power does not converge to the optimal frequency in the frequency control, and determine that the condition for the power control is inappropriate when the frequency of the output power has converged to the optimal frequency in the frequency 

Claim 3: Yamakawa further teaches that when the condition for the power control is determined as inappropriate, the controller is configured to decrease a control gain in the power control (Figure 7).

Claim 4: Yamakawa further teaches that the controller includes: 
a first generator configured to generate an oscillation signal indicating a waveform of a first frequency manipulation amount for oscillating the frequency of the output power (S102; Figure 7), 
an extractor configured to extract a high-frequency component from a waveform of power loss cyclically detected by the loss detector (S103), 
a multiplier configured to obtain a multiplication value resulting from multiplication of a loss variation amount by the first frequency manipulation amount, the loss variation amount being represented by the high-frequency component, the first frequency manipulation amount being represented by the oscillation signal (S104), 
a calculator configured to calculate a second frequency manipulation amount for bringing the multiplication value closer to 0 (S105-S107), and 
a second generator configured to generate a drive signal for the inverter by using a prescribed reference frequency, the second frequency manipulation amount, and the oscillation signal (S102).



Claim 6: Yamakawa further teaches that the power transmitter includes a resonant circuit including a power transmission coil (Figures 2 and 6), the inverter includes a switching element driven by a drive signal from the controller and a freewheel diode connected in parallel to the switching element (Figure 3), and the loss detector is configured to detect the power loss by using a current flowing through the power transmission coil, a current flowing through the inverter, and a turn-on current representing an output current from the inverter at rise of an output voltage from the inverter (via 150).

Response to Arguments
Applicant's arguments filed April 9, 2021 have been fully considered but they are not persuasive. Applicant asserts that Yamakawa does not teach controlling the inverter to output a prescribed reference frequency after the frequency control is stopped, and perform only the power control for a prescribed second period. Examiner respectfully disagrees. Yamakawa teaches stopping the frequency control for a prescribed second period when the magnitude of the output power does not converge to the target power and a frequency of the output power does not converge to the optimal frequency in the power control and the frequency control carried out for a prescribed first period (S106, S107; Figure 7 where the frequency is not changed during these steps), and control the inverter to output a prescribed reference frequency after the frequency control is .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O TOOLE whose telephone number is (571)270-1273. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/C.J.O/Examiner, Art Unit 2849          
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842